
I should like to extend to you. Sir, warmest congratulations on your election as President of the United Nations General Assembly. It is indeed a great pleasure to greet in this high office the representative of Bangladesh, a country to which we are linked by bonds of friendship, joint commitment to the policy of non-alignment, and mutual and broader co-operation.
I should also like to express my appreciation to Mr. Jaime de Pini£s, a distinguished representative of friendly Spain, for his successful conduct of the deliberations of the fortieth anniversary session of the General Assembly.
Our appreciation also goes to the Secretary-General, Mr. Javier Perez de Cuellar, for his continued efforts to solve international problems and, in particular, his endeavors to preserve and strengthen the role of the United Nations at this critical juncture for our Organization and for multilateral co-operation in general.
The anniversary session of the General Assembly last year provided the right opportunity for us to ask ourselves what we had done in the past 40 years to implement the objectives we had set before ourselves in creating the United
Nations. Our joint assessment was that the world had undergone enormous changes in the past 40 years, that progress had been achieved in all areas of mankind's development, and that a vital contribution had been made by the United Nations.
Together we assessed that we still owed a great debt to those aspirations of the world enshrined in the Charter of the United Nations more than 40 years ago. They are aspirations for a world free for all; a peace lasting and secure for all; a world in which the differences in development would be diminished and the progress of all would be ensured; a world without divisions into blocs; a world in which we should all bear in mind that we share a common present and future, and that it is only by joint efforts that we can make them better.
In the anniversary year we proclaimed 1986 the International Year of Peace. We are faced with the question: What have we done this year to bring about peace? What steps have been taken and what steps could or should we have taken to move with greater confidence along the road leading to lasting peace?
All the dangers, contradictions and conflicts that have plagued the world for years still prevail and threaten our very survival. The values and achievements that we have patiently built up through joint endeavors in the struggle for peace, security and equitable international cooperation are threatened today, perhaps more than ever before. Confrontations, the arms race, crises, the spread of poverty and the underdevelopment of a large part of humanity, the attempts made by some of the most powerful countries to resolve global political and economic problems, denials and efforts to push aside the achievements and emancipation of peoples and countries: all these things bring home the bitter truth of the world in which we live.
Is it possible to say that we have taken a step towards peace this year even though nothing has been done at least to start eliminating the causes of the crises in southern Africa, the Near and Middle Bast, South-west and South-East Asia, and Central America; while the problems of Cyprus and the reunification of Korea remain unresolved; and while new tensions, demonstrations of force and the use of force and dangers for peace emerge as is the case in the Mediterranean?
A just and lasting solution of these crises calls for renunciation of the policy of fait accompli and of the positions acquired by force, withdrawal of occupation forces, the cessation of all intervention and interference in internal affairs and, above all, the exercise by peoples of the right to self-determination, independence and free development.
However, there were certain developments in this International Year of Peace that raise hope and call for further efforts. The representatives of 100 non-aligned countries have come here from their summit conference in Harare, from a large meeting of peace and co-operation, resolved to make a contribution to the relaxation of tension-and the renewal of detente, disarmament, the overcoming of crises, and the quest for solutions to development problems.
The summit Conference worked out a Program for the involvement of the Movement of Non-Aligned Countries in the struggle for peace and development. It took clear positions, launched initiatives and called for co-operation in the resolution of international problems. The decisions of the eighth summit Conference are a reflection of the determination of non-aligned countries to continue and strengthen their involvement.
This year has also seen a continuation of the dialog between the two super-Powers. We still expect it to bring about concrete results. There is a widespread readiness in the world to support and make a contribution to the success of that dialog. However, there is an impression that mutual mistrust and rivalry are so deeply rooted that it is difficult to turn away from confrontation and towards negotiation and agreement. The "/orId is plagued by continuous uncertainty as to whether the orientation towards dialog and negotiations will survive, whether the progress that is being made will be maintained. It lives in fear that the fate of peace, co-operation and development will become lost in the maze of negative tactical moves. All experience shows that negotiations bear fruit only if they are directed towards solving problems. After all, that is what negotiations are all about.
It is encouraging that in the year between two Assembly sessions a number of proposals and initiatives have emerged, aimed at halting the arms race and reducing and eliminating nuclear or conventional arms, which constitute a realistic basis for fruitful negotiations. Further, it is encouraging that the first stage of the Conference on Confidence and Security Building Measures and Disarmament in Europe was successfully completed. That is telling proof of the vital interest of all European countries in co-operation and in overcoming bloc barriers. Europe has no alternative but to strengthen understanding and co-operation. The craning follow-up meeting in Vienna to the Conference on Security and Co-operation in Europe will provide an opportunity and impose an obligation to continue along this road, in the interest not only of Europe, but of all.
From their meeting in Harare the non-aligned countries addressed an appeal to the super-Powers to undertake urgent measures to prevent the outbreak of nuclear war, to discontinue confrontation and conflicts and to move along the road of dialog with a view to bringing about the cessation of the arms race and reaching substantive agreements in the field of disarmament, including an immediate nuclear test ban and early agreement on preventing the arms race in space.
Last year, at their summit meeting in Geneva, the United States and the Soviet Onion committed themselves before the world to accelerating the negotiations, with the following aims
"to prevent an arms race in space and to terminate it on earth, to limit and reduce nuclear arms and enhance strategic stability". (A/40/1070, p. 3) The world is expecting decisive steps. It supports every effort of the two super-Powers leading in that direction. te hope that another summit meeting between the Soviet Union and the United States will take place and that it will make a concrete contribution to the process of relaxation of tension and disarmament.
The summit Conference of non-aligned countries in Harare and the recently concluded special session of the General Assembly on Namibia reminded us once again how much we owe it to the peoples of southern Africa to remove the vestiges of a dark past. Nowhere in the world today are human rights, fundamental freedoms and human dignity so ruthlessly suppressed as in South Africa and occupied Namibia by the apartheid regime.
The international community has only one choice: either to accept a situation in which mass bloodshed is unavoidable and of which the proportions and the final outcome are unforeseeable or to resort without delay to the last available peaceful means - the imposition of sanctions under Chapter VII of the United Nations Charter. The appeal of the non-aligned countries from Harare was addressed primarily to those that still hesitate to join in the general request for the imposition of sanctions. The opposition to sanctions cannot be justified by alleged concern that their consequences would affect the black population of South Africa. After all, no curse is worse for them than apartheid. The people of South Africa and Namibia ask to be saved not from sanctions but from racial discrimination, lawlessness and slavery.
It is Illusion to think that by opposing sanctions the narrow interests of individual countries in southern Africa can be preserved. They will be consumed by the fire set by apartheid. Only a southern Africa rid of apartheid and colonialism can open vistas for co-operation, which is possible only between free countries and peoples and in which everybody can find, preserve and realize his interests.
The continuation of the crisis in international economic relations and its ever more difficult consequences for developing countries make it incumbent upon our General Assembly not only to devote greater attention to these problems but also to initiate the necessary action. International co-operation in solving the economic problems of the world is in crisis. In the absence of dialog between North and South, the differences in the level of development may grow into political divisions and confrontations. In disarray and mutually confronted, guided by narrow interests, we shall not curb negative trends in world economic relations and development.
The developing countries are exposed to the devastating consequences of factors over which they have almost no influence. One of the most difficult problems besetting them is that of debt. At the same time this is one of the most pressing political, economic and financial problems world wide. Debt has become a means of extracting enormous profits from developing countries. Objectively, it maintains and deepens the differences in development. In the 1981-1985 period alone, the developing countries paid the developed ones about $US 340 billion in interest payments; none the less their overall debt increased by a further $us 300 billion. The postponement of a genuine solution obviously only exacerbates the problem of debt. It was therefore high time to include this issue as a separate item in the agenda of the General Assembly.
He expect the General Assembly to take positions which will guide all the institutions within the United Nations system that are directly and concretely dealing with these problems. Me are deeply convinced that it is necessary to proceed, first and foremost, from the need to ensure a stable and accelerated development of debtor coin tries, alleviate the conditions for the service of debts to the maximum extent, and launch a process of a genuine solution of interrelated issues of money, finance, debt, trade and raw materials.
The recent Eighth Submit Conference of Non-aligned Countries in Harare has confirmed once again that the Movement of Non-Aligned Countries remains consistent in its independent orientation, authentic principles, and the goals it opted for at its First Summit Conference in Belgrade twenty-five years ago.
In the positions the Harare Summit has taken, the policy of non-alignment is yet again asserted as a factor in the relaxation of tension and in active and peaceful co-existence. It was and remains a force deeply committed to the overcoming of confrontation and the strengthening of co-operation. Naturally, it has resolutely opposed and continues to oppose each and every threat to peace, freedom, equality, independence and a free development of all countries, not because it seeks confrontation, but rather because it seeks to remove from international relations all causes of confrontation and threats to peace and the free development of all countries.
The Movement aspires to overcome the bloc and all other divisions in the world which lead to confrontation and impede the progress of the world and its overall relations. The Movement can evaluate the policy of any country only on the basis of its substance, on the strength of its contribution, at each particular moment, and on each specific question, to peace, cooperation, equality, relaxation of international tensions, disarmament, unhampered development of all countries, over cosing of differences in development and co-operation between North and South. After all, the value of a specific policy can only be measured against deeds.
The united Nations is the best expression of one of the greatest achievements in the development of international relations: equitable participation of all countries in the solution of questions that concern the destiny of the whole world. We must safeguard and promote this achievement. We, therefore, do not accept the attempts to determine the rights of the United Nations Mergers according to their might and wealth.
We do not close our eyes to the shortcomings of the world Organization. What we need is common concern and joint efforts to eliminate them. We have already taken the initial steps and we should continue along these lines.
The United Nations was created and can survive only as an organization of independent and sovereign States, acting on an equitable basis in the quest for a better world today and a better tomorrow.
The world has long been living between confrontation and co-operation, conflicts aid accommodation, mistrust and understanding. we live in a world beset by deep-rooted divisions; however, we all live in this one and only world. Without faith in our common survival and progress, without mutual understanding, we are all equally threatened, what has been said so far from this rostrum strengthens our hopes that we can and must confront resolutely the legacy of the past and the challenges of the present, and build a future with shared responsibility for our common destiny.
